                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

 In re:                                              Chapter 11 (Sub-V)

    Council for Aid to Education, Inc.,              Case No. 21-11221

                   Debtor-in-Possession



   DECLARATION OF ROBERT YAYAC PURSUANT TO LOCAL BANKRUPTCY
  RULES 1007-2 AND 9077-1 IN SUPPORT OF CHAPTER 11 FILING AND HEARING
        ON SHORTENED NOTICE FOR DEBTOR’S FIRST DAY MOTION


          Pursuant to 28 U.S.C. § 1746, I, Robert Yayac, declare (“Declaration”) under penalty of

perjury that the following is true to the best of my knowledge, information and belief:

          1.     I am the President and Chief Executive Officer (“CEO”) of the above referenced

debtor, Council for Aid to Education, Inc. (the “Company” or the “Debtor”), a nonprofit

corporation incorporated under the laws of the state of Delaware and headquartered at 1732 1st

Ave #21535 New York, New York. In my capacity as CEO, I am generally familiar with the

Debtor’s day-to-day operations, business and financial affairs, and books and records. I have

served as CEO for Debtor for a total of 1 year and 10 months. I have over 10 years of experience

in the educational assessments field. Prior to becoming CEO for the Debtor, for more than 9 and

1/2 years I served as CEO and Co-Founder of Kynectiv, Inc. I received a Master of Business

Administration degree from The Wharton School in 1989 and a completed the Wharton

Executive Education, Global Market Management course from The Wharton School in 2000.

          2.     I am over the age of eighteen (18) and am authorized by the Debtor to submit this

Declaration. Except as otherwise indicated, all facts set forth in this Declaration are based upon

my personal knowledge, my discussions with other members of the Debtor’s management team,

the Debtor’s employees or the Debtor’s advisors, my review of the relevant documents and



67151549v.3
information concerning the Debtor’s operations, financial affairs and restructuring initiatives, or

my opinions based upon my experience and knowledge. If called as a witness, I could and would

competently testify to the facts set forth in this Declaration.

         3.      I am generally familiar with the Debtor’s day-to-day operations, business affairs,

books and records, as well as the Debtor’s restructuring efforts. I submit this Declaration (a) to

assist the Court and all parties in interest in understanding, among other things, the Debtor’s

operations, its corporate structure, and the circumstances that led to the commencement of this

chapter 11 case and (b) in support of the Debtor’s petition for relief under chapter 11 of title 11

of the United States Code (the “Bankruptcy Code”) filed on June 30, 2021 (the “Petition Date”)

and the relief that the Debtor requests from the Court pursuant to the motion described in this

Declaration (collectively, the “First Day Motion”).

         4.      To familiarize the Court with the Debtor and the relief sought in the First Day

Motion filed in this chapter 11 case, this Declaration is organized into five parts as follows:

              a. Part I provides an introduction to the Debtor and information on its history,

                 corporate structure and business operations;

              b. Part II provides an overview of the Debtor’s capital structure;

              c. Part III provides a description of the circumstances leading to the commencement

                 of this chapter 11 case, including a description of the Debtor’s prepetition

                 solicitation and restructuring efforts;

              d. Part IV provides an overview of Debtor’s creditors and post-Petition operations;

                 and

              e. Part V provides an overview of the relief requested in the First Day Motion and

                 sets forth the relevant facts in support of such motion.



                                                    2
67151549v.3
I.       DESCRIPTION OF THE DEBTOR’S HISTORY, CORPORATE STRUCTURE
         AND BUSINESS OPERATIONS

         A.      The Corporate History and Corporate Structure of the Debtor

         5.      Debtor is a nonprofit organization whose mission is to improve student outcomes.

Debtor’s performance-based and custom assessments authentically measure students’ essential

college and career readiness skills and identify opportunities for student growth. Debtor designs

certain assessments and researches the validity, reliability, and predictability of its assessments,

providing educators with actionable insights to support student growth and development.

         6.      Debtor was incorporated in the State of Delaware on December 7, 2007, as a

nonprofit corporation organized for charitable purposes within the meaning of section 501(c)(3)

of the Internal Revenue Code including for the following:

              a. conducting educational policy research and disseminating information about

                 education policy issues to agencies, institutions and the public at large;

              b. developing educational assessments that validly and reliably measure learning and

                 enhance educational performance, and provide assessment and related diagnostic

                 and analytical services to educational institutions and students to help promote

                 teaching and learning of critical thinking, analytical reasoning, problem-solving,

                 written communications and other skill; and

              c. providing information and analysis to the public at large and to educational

                 institutions that will promote public and corporate financial support of education.

         7.      Pursuant to Debtor’s Articles of Incorporation, as amended, the current members

of the Debtor’s Board of Directors (“Board”) are Robert Yayac (Pres. & CEO); Michael D. Rich

(Chairman); Eduardo J. Marti; Dennis Brown; Michael Feuer; Judith Eaton; and Diane Ferguson.

The current Officers of the Debtor are myself serving as CEO and Ingmar Berg who serves as



                                                   3
67151549v.3
Chief Financial Officer (“CFO”). Ingmar Berg has served as CFO since September, 2019.

Ingmar Berg and I have been and will continue to be independent consultants to the Debtor under

our current contracts. We receive annual IRS form 1099 statements from the Debtor.

         B.    Products and Business Operations of the Debtor

         8.    As set forth above, Debtor is a nonprofit corporation engaged in designing

assessments to measure the potential success of students in college and beyond, and in testing the

validity and reliability of their assessments. To this end, Debtor has developed the following

assessments: College and Career Readiness Assessment (CCRA+); Collegiate Learning

Assessment (CLA+); and Success Skills Assessments (SSA+).

         9.    Debtor provides standard and custom reports following its assessments that

provide insight into student strengths and identifies areas of improvement, helping educators

understand student potential in support student growth and development.

         10.   Debtor generates revenue by selling its assessments to secondary and higher

education institutions internationally. Institutions contract for the assessments and related

services. In addition, Debtor provides custom assessment services to certain government entities

directly and as a subcontractor.

         11.   The Debtor’s books and records are located online via a variety of cloud-based

applications including Quickbooks Online, DropBox, Bill.com, and Microsoft Office 365.

II.      THE DEBTOR’S CAPITAL STRUCTURE

         12.   As of the Petition Date, Debtor has total assets of approximately $2,506,000. The

majority of Debtor’s assets relate to accounts receivable ($2,410,000) and cash ($96,000). The

Company’s current liabilities total approximately $1,445,471 as of Petition Date. Debtor has one

secured creditor, Citibank, N.A. (“Citibank”) with respect to a now-closed $500,000 line of

revolving credit with a principal balance of $478,097.85 and accrued interest of $1,195.65.

                                                  4
67151549v.3
         13.   Debtor’s other major liabilities include a PPP loan from Citibank in the amount of

$259,672.16 and an office lease claim of $523,189.08.

         14.   Debtor also owes approximately $186,350 in accounts payable to, among others,

vendors, suppliers, trade creditors, utilities, and former employees.

         15.   Wages and other related payments for current employees and contractors are paid

in full for work performed through June 30, 2021.

III.     THE EVENTS LEADING TO THE COMMENCEMENT OF THESE CHAPTER
         11 CASES

         A.    Pre-COVID-19 Turn Around Efforts

         16.    The revenue of the Debtor had been declining for many years. The Debtor sold a

key asset to provide capital to continue operations in June 2018 for $1,600,000. In October

2019, a restructuring plan was developed. Revenue growth and expense reductions were

immediately targeted. This plan was underway when COVID-19 interrupted the business

operations.

         B.    Loss of Revenue Due related to Covid-19

         17.   Due to school closings and the implementation of remote learning, during the 12

months period ending May 2021, compared to prior year period 12 months period ending in May

2020, Debtor’s revenue dropped by 40% from $5M to $3M severely impacting Debtor’s

operations.

         C.    Landlord’s Pending Lawsuit and Motion for Summary Judgment

         18.   Debtor leases approximately 8,117 square feet of office space, comprising of the

entire 16th floor of an office building commonly known as 215 Lexington Ave., New York, NY

pursuant to a certain real estate lease agreement that was entered into between the Debtor and its

landlord, 215 Dorchester Partners LLC (“Landlord”) on or around January 2012 (“Lease”) and

provided for a term of ten (10) years and six (6) months from the Commencement Date of

                                                 5
67151549v.3
August 10, 2012. The current monthly rent (including common area maintenance and other

charges) under the Lease approximates around $35,000 per month for the duration of the term.

Debtor last made a payment to the landlord under the Lease on March 3, 2020, and estimates that

the current Lease arrearage totals $523,189.08.

         19.   After Debtor was unsuccessful in attempting to negotiate a surrender of the Lease

with Landlord, on October 5, 2020, 215 Landlord filed its three-count complaint in the Supreme

Court of the State of New York, County of New York, Case No. 654969/2020, titled 215

Dorchester Partners, LLC v. The Council for Aid to Education, Inc., against Debtor for breach of

contract, continuing damages, and reasonable attorneys’ fees for past due rent owned under the

Lease. Debtor filed an answer on December 28, 2020. Despite the best efforts of Debtor and

Debtor’s counsel, Debtor was unable to negotiate a consensual resolution of the lawsuit. On

January 21, 2021, Landlord filed a motion for summary judgment seeking $380,529.13 for

unpaid rent and additional unpaid rent and $11,816.25 in attorneys’ fees. Debtor filed a

memorandum of law in opposition to the Landlord’s motion for summary judgment on February

11, 2021, and the Landlord subsequently filed a memorandum of law in reply on February 15,

2021. The matter was fully briefed but not yet decided before the filing of the Debtor’s

bankruptcy petition.

IV.      CREDITORS AND POST-PETITION OPERATIONS

         20.   No committee of creditors was formed prior to filing this bankruptcy case.

         21.   The holders of the 20 largest unsecured claims are as follows:




                                                  6
67151549v.3
      Name and Address of Unsecured                Nature of Claim       Unsecured Claim Amount
                  Creditor
    215 Dorchester Partners, LLC         Commercial Real Estate Lease                    $523,189.08
    215 Lexington Avenue
    16th Floor
    New York, NY 10016

    Citibank Client Services             PPP Loan                                        $259,672.16
    Attn: C.P.S.
    PO Box 769007
    San Antonio, TX 78245-9966

    Con Edison                           Utility                                              $1,378.32
    JAF Station
    PO Box 1702
    New York, NY 10016-1702

    Dynalink Communications, Inc.        Utility                                          $15,406.85
    PO Box 3415
    Church Street Station
    New York, NY 10008

    Michele Oberly                       Severance                                        $16,147.50
    205 West 88th Street
    Apt. 7E
    New York, NY 10024

    WLCE                                 Vendor                                          $150,025.00
    171 Executive Drive
    New Hyde Park, NY 11040

                                         TOTAL                                           $965,818.91

         22.    A copy of Debtor’s 13-week cash flow projections is attached as Exhibit A.

         A.     Debtor’s Estimated Employee Wages

         23.    As of the Petition Date, the Debtor has eleven (11) full time employees and

eleven (11) part time/temporary employees (collectively, the “Employees”). Debtor estimates

that will pay approximately $60,000 over the next 30 days for salary, benefits, payroll tax,

401(k) matching and other fees. The Employees’ skill, knowledge, and understanding with

respect to the Debtor’s operations, customer relations, and infrastructure are essential to

maintaining the Debtor’s business operations and will be equally essential during this chapter 11




                                                    7
67151549v.3
case. Moreover, just as the Debtor depends on the Employees to operate its business, those

individuals also depend on the Debtor.

         24.   In the ordinary course of business, the Debtor pays its Employees on a bi-monthly

basis, on a current basis, on the 15th and last day of each month and are currently paid for

compensate earned through and including June 30, 2021. Employees are salaried or paid hourly.

The Debtor’s first post-Petition scheduled payroll date is July 15, 2021, which will compensate

Employees solely for post-Petition services. The Debtor utilizes the services of TriNet Group,

Inc. (“TriNet”), a third-party payroll administrator, to process its payroll and coordinate the

remittance of withholding taxes and other obligations (as defined below). From its Citibank

account described above, the Debtor remits a lump sum payment into an account specified by

TriNet, which TriNet then uses to fund payroll.

         25.   In the ordinary course of business, the Debtor maintains various employment

benefit plans and policies, including, without limitation, medical plans, dental plans, vision

plans, life insurance plans, short term and long term disability plans, as described in the

Employee Motion. Employees who work thirty (30) hours per week are eligible for all company-

sponsored benefits. Employees that work less than thirty (30) hours per week are not eligible for

all company sponsored benefits.

         B.    Debtor’s Costs for Outside Contractors

         26.   The Debtor also employees approximately forty (40) outside contractors

(“Contractors”) who are individuals. These contractors provide a range of services for CAE

including designing and developing our assessments and supporting our work for custom

assessment development. The estimated expense for Contractors for the next thirty (30) days is

one hundred thousand dollars ($100,000).



                                                  8
67151549v.3
         C.    Debtor’s Officer Compensation

         27.   As CEO and President, I am compensated through a monthly retainer in the

amount of thirty thousand eight hundred dollars ($30,800) invoiced on the first of each month

and paid within ten (10) days. As CFO, Ingmar Berg is compensated at an hourly rate of one

hundred and fifty dollars ($150) per hour. Ingmar Berg submits an invoice on the 15th and last

day of the month and is paid within fifteen (15) days. The estimated compensation for the next

thirty (30) days is forty thousand dollars ($40,000).

V.       OVERVIEW OF FIRST DAY RELIEF - CASH COLLATERAL

         28.   Contemporaneously with this Declaration, the Debtor has filed or expects to file a

motion (the “First Day Motion”) seeking an order authorizing use of cash collateral to stabilize

the Debtor’s business, facilitate the efficient administration of this chapter 11 case, and facilitate

a successful reorganization of the Debtor. I believe that this Court’s approval of the relief

requested in the First Day Motion is essential to avoid immediate and irreparable harm to the

Debtor and its estate, to provide the Debtor with an opportunity to continue to meet its

obligations in the ordinary course of business, to provide for a smooth transition into chapter 11

and to provide for the efficient and swift administration of this chapter 11 case. A description of

the relief requested, and the facts supporting the First Day Motion, is briefly set forth below:

         A.    Motion of the Debtor for Entry of Interim and Final Order Authorizing the
               Debtor to Use Cash Collateral.

         29.   Debtor seeks a hearing on shortened notice on its Motion for Order Authorizing

the Debtor to (a) Utilize Cash Collateral, (b) Grant Adequate Protection and (c) Schedule a Final

Hearing on Use of Cash Collateral (“Cash Collateral Motion”). As set forth in the Cash

Collateral Motion, Citibank is the secured lender for a now-closed line of credit in the amount of

$500,000. The current principal balance owed to Citibank as of the Petition Date is $478,097.85



                                                  9
67151549v.3
Exhibit A
                                                             Week-ending:    7/4/2021      7/11/2021     7/18/2021      7/25/2021      8/1/2021       8/8/2021      8/15/2021      8/22/2021     8/29/2021      9/5/2021      9/12/2021      9/19/2021      9/26/2021
           DIRECT CASH FLOW
           BEGINNING CASH BALANCE                                              241,770         84,615        84,615       435,834        423,834       704,555         668,555     2,113,282     2,108,907      1,909,725      1,973,892      1,817,597      1,646,697


13 Week    Cash Inflows From Operations
               A/R Receipts
               Projected A/R receipts
           Total Cash Inflows From Operations
                                                                                   -
                                                                                   -
                                                                                   -
                                                                                                  -
                                                                                                  -
                                                                                                  -
                                                                                                             444,295
                                                                                                                 -
                                                                                                            444,295
                                                                                                                               -
                                                                                                                               -
                                                                                                                               -
                                                                                                                                           75,265
                                                                                                                                          354,997
                                                                                                                                         430,262
                                                                                                                                                            -
                                                                                                                                                            -
                                                                                                                                                            -
                                                                                                                                                                            -
                                                                                                                                                                      1,581,122
                                                                                                                                                                     1,581,122
                                                                                                                                                                                         -
                                                                                                                                                                                         -
                                                                                                                                                                                         -
                                                                                                                                                                                                        -
                                                                                                                                                                                                     24,000
                                                                                                                                                                                                    24,000
                                                                                                                                                                                                                       -
                                                                                                                                                                                                                    66,667
                                                                                                                                                                                                                   66,667
                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                   -


Cash       Total Cash Inflows From Operations
               Payroll
               AP DISBURSEMENTS
               Repay Citi LOC
                                                                                 58,858
                                                                                 98,297
                                                                                    -
                                                                                                  -
                                                                                                  -
                                                                                                  -
                                                                                                              56,920
                                                                                                                 -
                                                                                                                 -
                                                                                                                                -
                                                                                                                                -
                                                                                                                                -
                                                                                                                                           56,920
                                                                                                                                              -
                                                                                                                                              -
                                                                                                                                                             -
                                                                                                                                                             -
                                                                                                                                                             -
                                                                                                                                                                         62,184
                                                                                                                                                                            -
                                                                                                                                                                            -
                                                                                                                                                                                          -
                                                                                                                                                                                          -
                                                                                                                                                                                        1,875
                                                                                                                                                                                                     62,184
                                                                                                                                                                                                        -
                                                                                                                                                                                                        -
                                                                                                                                                                                                                       -
                                                                                                                                                                                                                       -
                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                   62,415
                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                 150,025
                                                                                                                                                                                                                                                   1,875
                                                                                                                                                                                                                                                                 62,415
                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                    -


Forecast       PROJECTED AP PAYMENTS
           Total Cash Outflows From Operations
           Cash Flow From Operations
               Investments/debt
                                                                                    -
                                                                               157,155
                                                                              (157,155)
                                                                                                  -
                                                                                                  -
                                                                                                  -
                                                                                                              36,157
                                                                                                             93,077
                                                                                                            351,219
                                                                                                                             12,000
                                                                                                                            12,000
                                                                                                                           (12,000)
                                                                                                                                           92,621
                                                                                                                                         149,541
                                                                                                                                         280,721
                                                                                                                                                          36,000
                                                                                                                                                         36,000
                                                                                                                                                        (36,000)
                                                                                                                                                                         74,211
                                                                                                                                                                       136,395
                                                                                                                                                                     1,444,727
                                                                                                                                                                                        2,500
                                                                                                                                                                                       4,375
                                                                                                                                                                                      (4,375)
                                                                                                                                                                                                    160,998
                                                                                                                                                                                                   223,182
                                                                                                                                                                                                  (199,182)
                                                                                                                                                                                                                     2,500
                                                                                                                                                                                                                    2,500
                                                                                                                                                                                                                   64,167
                                                                                                                                                                                                                                   93,881
                                                                                                                                                                                                                                 156,295
                                                                                                                                                                                                                                (156,295)
                                                                                                                                                                                                                                                  19,000
                                                                                                                                                                                                                                                170,900
                                                                                                                                                                                                                                               (170,900)
                                                                                                                                                                                                                                                                 81,534
                                                                                                                                                                                                                                                               143,948
                                                                                                                                                                                                                                                              (143,948)

           TOTAL ENDING CASH BALANCE                                            84,615         84,615       435,834       423,834        704,555       668,555       2,113,282     2,108,907     1,909,725      1,973,892      1,817,597      1,646,697      1,502,749

           Cash Collateral (Cash + AR)                                       2,494,160      2,494,160     2,471,218      2,459,218     2,528,614      2,492,614      2,356,219     2,351,844     2,128,662      2,228,954      2,072,659      1,957,759      1,813,811

           Accounts Receivable
           AR Beginning Balance                                             $ 519,560 $ 2,409,545        $ 2,409,545 $ 2,035,384      $ 2,035,384 $ 1,824,059       $ 1,824,059    $ 242,937     $ 242,937     $ 218,937 $ 255,062           $ 255,062 $ 311,062
               Plus: Sales (booked)                                           1,865,984        -                  -           -             66,667         -                 -            -             -          66,667       -                   -         -
               Plus: Sales (pipeline - high probabilty)                          24,000        -               70,135         -            152,270         -                 -            -             -          36,125       -                56,000       -

               Less: Receipts Current Receivables                                    -              -        (444,295)        -            (75,265)        -                -        -                  -         -         -                       -              -
               Less: Receipts - Projected Billings (bookings)                        -              -             -           -           (354,997)        -         (1,510,987)     -                  -     (66,667)      -                       -              -
               Less: Receipts - Projected Billings (high probability)                -              -             -           -                -           -            (70,135)     -              (24,000)      -         -                       -              -
           AR Ending Balance                                                $ 2,409,545    $ 2,409,545   $ 2,035,384 $ 2,035,384      $ 1,824,059 $ 1,824,059       $ 242,937 $ 242,937          $ 218,937 $ 255,062 $ 255,062               $ 311,062      $ 311,062

           Accounts Payable
           AP Beginning Balance                                             $ 810,036 $ 790,306 $ 798,306 $ 823,861                   $ 811,861 $ 932,317           $ 896,317 $ 882,737          $ 880,237 $ 772,370 $ 1,116,013 $ 1,103,666 $ 942,141
               Plus: Purchases (COGS)                                       $    5,357 $   8,000 $  50,211 $     -                    $   97,793 $     -            $   50,631 $     -           $ 50,631 $ 236,285 $      79,034 $       -   $  79,034
               Plus: Purchases (S&M)                                            12,000       -       7,500       -                        25,200       -                 7,500       -                  -      24,000         -         7,500       -
               Plus: Purchases (G&A)                                            61,210       -       4,000       -                        90,085       -                 2,500       -                2,500    85,857       2,500         -       2,500

               Less: Current AP                                                 (98,297)           -             -             -              -              -              -             -             -              -              -         (150,025)           -
               Less: Projected AP Payments (COGS)                                   -              -          (5,357)       (8,000)       (50,211)           -          (62,711)          -         (85,713)           -          (55,581)       (12,500)       (79,034)
               Less: Projected AP Payments (S&M)                                    -              -             -             -          (12,000)        (1,200)       (11,500)          -         (20,000)           -           (7,500)        (4,000)           -
               Less: Projected AP Payments (G&A)                                    -              -         (30,800)       (4,000)       (30,410)       (34,800)           -          (2,500)      (55,285)        (2,500)       (30,800)        (2,500)        (2,500)

           AP Ending Balance                                                $ 790,306      $ 798,306     $ 823,861      $ 811,861     $ 932,317      $ 896,317      $ 882,737      $ 880,237     $ 772,370     $ 1,116,013    $ 1,103,666    $ 942,141      $ 942,141
